DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Independent claim 1 is objected to because some of the deleted subject matter are not marked to indicate the changes that have been made (e.g., see claim 1, lines 9-10 of the claim amendment dated 05/18/2020). The text of any deleted matter must be shown with proper markings (e.g., strike-through) and the text or any added subject matter must be shown by underlining the added text.   	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	analyzing device in claim 59.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-14, 16-19, 35, 59, 65-68, 70, 72-84, 86-87, 139, 141, 149, 154, 187 and 217-220  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" recited in claim 1 and its dependent claims, is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  	Claims 4, 6-14, 16-19, 35, 59, 65-68, 70, 72-84, 86-87, 139, 141, 149, 154, 187 and 217-220 are rejected as being dependent upon a rejected base claim.
Claim 149 recites the limitation "a sample contact area" in lines 1-2, however, the claim is unclear. It is not clear how the "sample contact area" is structurally related to the first and second plates and/or the device. Further clarification is requested and appropriate correction is required.
Claim 217 recites the limitation "the cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-14, 16-18, 35, 59, 65-68, 70, 73-78, 80-81, 83-84, 86, 139, 141, 149, 154, 187 and 217-220 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. (previously cited, US 7,223,592) (hereinafter “Shea”) in view of Fang et al (US 2009/0298116) (hereinafter “Fang”).
Regarding claims 1, 4, 6-7, 16 and 86, Shea discloses a device for analyzing a liquid sample (device for performing array based assay; see Abstract),  	a first plate (substrate (2,12,22), see FIGS. 1-3 and 5; col. 20, ll. 8-13; col. 22, ll. 32-46), a second plate (substrate (110); see FIGS. 4-5; col. 26, ll. 8-11), and spacers (barriers/separators; see col. 19, ll. 45-59; col. 20, ll. 33-50; col. 21, ll. 6-13; col. 22, ll. 32-46; FIGS. 1-5), wherein:  	i.  the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (as shown in FIGS. 6A-B and 5, substrate (12) positioned within a clamping device and being movable with respect to the second substrate (110); also see col. 10, line 61 to col. 11, line 19);  	ii.    the first plate has, on its inner surface, a first and a second sample contact areas that are at different locations (see FIGS. 2 and 6b which illustrate a substrate (12) comprising three separate regions containing three samples; col. 10, line 65 to col. 11, line 1; col. 22, ll. 32-54),  and the second plate has, on its inner surface, a first and a second sample contact areas that are at different locations and correspond to the first and the second sample contact areas of the first plate (see, e.g., FIGS. 5 and 6B; col. 26, ll. 8-28 and 47-62), respectively, wherein the sample contact areas are for contacting a sample that contains or is suspected of containing a target analyte (see col. 19, lines 1-14; col. 23, ll. 18-25); and 	iii.    Each of the spacers has a bottom end fixed on the first plate inner surface, and a top end that is distal to the first plate (the barriers (6) fixed on the surface of the substrate (12) having a predetermined height; see col. 20, ll. 51-60).  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. It would therefore have been obvious to one of ordinary skill in the art to have and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claims 8-10, modified Shea further discloses wherein the spacers are spaced apart along the inner surface of the first plate (see Shea, FIGS. 2, 5 and 6b). Modified Shea does not explicitly disclose wherein the spacers have a predetermined constant inter-spacer distance in each sample contact area. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacing between the spacers of modified Shea to have a constant inter-spacing in each sample contact area for the purpose achieving sample contact areas having uniform height. One of ordinary skill in the art would have been motivated to make said modification since Shea is concerned with uniformly contacting and distributing the sample with the reactants (see Shea, col. 19, ll. 38-44).  Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc.
Regarding claim 11, modified Shea further discloses wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). Modified Shea, however, does not explicitly disclose wherein a separation between edges of the first and the second sample contact areas of each plate is from 20 µm to 1 mm. However, changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 12, modified Shea further discloses wherein the first and second sample contact areas are spaced apart of each plate (see Shea, e.g., FIGS. 2 and 6B). Modified Shea, however, does not explicitly disclose wherein a separation between edges of the first and the second sample contact areas is from 100 µm to 500 µm. However, changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A).
Regarding claim 13, modified Shea discloses the height of the spacers set forth in claim 1. As to the height of the layer, it is noted that the sample forming the layer is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	The device of modified Shea meets all of the structural features of claimed device and therefore meets the limitations in claim 13.
Regarding claim 14, modified Shea discloses wherein the first plate (12) has, on at least one of the sample contact areas, a binding site (i.e.., site containing the sample; see FIGS. 6B of Shea) that has a predetermined lateral area and contains a capture agent capable of binding and immobilizing the target analyte (a sample is disposed on the inner surface of the substrate (12); see Shea at col. 25, line 64 to col. 26, line 7; col. 22, ll. 62 to col. 23, ll. 17; col. 26, ll. FIGS. 5 and 6B).
Regarding claim 17
Regarding claim 18, modified Shea does not explicitly disclose wherein a smallest separation between edges of neighboring sample contact areas is larger than the distance that a target analyte and detection agent can diffuse in a relevant time, wherein the relevant time is:   	i.    about equal to or longer than the time that it takes for the target analyte to diffuse across the thickness of the uniform thickness layer at the closed configuration; and  	ii.    shorter than the time that it takes for the target analyte to laterally diffuse across the linear dimension of the predetermined area of the binding site. 	However, modified Shea does disclose wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance of the spacing between the sample contact areas of modified Shea to have the claimed spacing since changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea. One ordinary skill in the art would have been motivated to make said modification for the purpose of preventing the target analyte and detection agents to diffuse to adjacent sample contact areas and thereby prevent cross contamination of the samples. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A). Furthermore, it is noted that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 35, modified Shea further discloses wherein the spacers are spaced apart along the inner surface of the first plate (see Shea, FIGS. 2, 5 and 6b). Modified Shea does not explicitly disclose wherein the spacers are arranged periodically. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers modified Shea to have the claimed arrangement since changes of the arrangements of the spacers on the first plate of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Shea.. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc.
Regarding claim 59, modified Shea further discloses an analyzing device for measuring a target analyte-related signal that is selected from the group consisting of:   	i.    luminescence selected from photoluminescence, electroluminescence, and electrochemiluminescence;  	ii.    light absorption, reflection, transmission, diffraction, scattering, or diffusion;  	iii.    surface Raman scattering;  	iv.    electrical impedance selected from resistance, capacitance, and inductance; 	v.    magnetic relaxivity; and  	vi.    any combination of i-v.  	See Shea at col. 29, lines 33-36 and 44-51.
Regarding claim 65, modified Shea further discloses wherein one or both plate inner surfaces comprise one or a plurality of amplification sites (sample containing areas contacting samples (s) on substrate (12); see, e.g., FIG. 6B). The sites are structurally the same as the instant sites and thus each is fully capable of amplifying the target analyte-related signal when the target analyte is within 500 nm from an amplification site. Furthermore, Applicant is reminded that the target analyte is material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claims 66-67, modified Shea differs from the instant claim regarding the dimension of the plates. It’s noted that the courts have held where the only Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the thickness of the plates of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 68, modified Shea does not explicitly disclose wherein each of the plates has an area of less than 5 cm2. However, modified Shea does discloses wherein the one or more arrays on of the plates cover an area of less than 1 cm2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plates of modified Shea since changes in the area of the plates would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. It is further noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 70, 
Regarding claim 73, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). Modified Shea further discloses wherein the spacers are spacers with a cross sectional shape selected from round, polygonal, circular, square, rectangular, oval, elliptical, or any combination of the same (see FIG. 5 of Shea).
Regarding claims 74 and 75, modified Shea discloses wherein the spacers have a pillar shape and a flat top surface (see FIG. 5 of Shea), but does not explicitly disclose, wherein, for each spacer, the ratio of the lateral dimension of the spacer to its height is at least 1. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the ratio of the lateral dimension of the spacer to the its height of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claim 76, modified Shea does not explicitly disclose spacer comprises a minimum lateral dimension that is less than or equal to the minimum dimension of a target analyte in the sample. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, changes in the lateral dimension of the spacer of modified Shea would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. Furthermore, Applicant is reminded that the target analyte is material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 77, modified Shea discloses wherein the spacers have a pillar shape and a flat top surface (see FIG. 5 of Shea), but does not explicitly disclose, wherein, and the spacers comprise sidewall corners that have a round shape with a radius of curvature at least 1 µm. However, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the pillars of modified Shea since changes in the top surface of the spacers of modified Shea to have a round shape with a radius of curvature of at least 1 µm would have been a matter of an engineering design choice which a person of ordinary skill in 
Regarding claim 78, modified Shea does not explicitly disclose wherein the spacers have a density of at least 100/mm2. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the density of the pillars of modified Shea since changes in the density of the spacers of modified Shea to have a density of at least 100/mm2 would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea.
Regarding claims 80 and 81, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). Modified Shea does not explicitly disclose wherein the spacers have a filling factor of at least 1%, wherein the filling factor is the ratio of the spacer area in contact with the layer of uniform thickness to the total plate area in contact with the layer of uniform thickness. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the spacers area and the total area of the plates such that the filling factor of at least 1%. One of ordinary skill would have been motivated to make said modification because said modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. Furthermore, Applicant is reminded that the layer is material worked on and not elements of the claimed device. It is noted that neither  See MPEP § 2115.
Regarding claim 83, modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea). 	It should be noted that claim 83 is a “product-by-process" claim, and the process step of "wherein the spacers are fixed on a plate by directly embossing the plate or injection molding the plate" does not imply any structural difference between the structure of the claim and that of the reference. 
Regarding claim 84, modified Shea discloses wherein the first plate, second plate and spacer are formed of polystyrene (see col. 20, ll. 15-24; col. 21, ll. 6-9).
Regarding claim 139, Applicant is reminded that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 141
Regarding claim 149, modified Shea further discloses a sample contact site (one or more array), wherein the sample contact site is provided with electrodes (see Shea, col. 29, ll. 39-51).
Regarding claim 154, modified Shea does not explicitly disclose wherein each of the plates has an area of less than 2 cm2. However, modified Shea does discloses wherein the one or more arrays on of the plates cover an area of less than 1 cm2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plates of modified Shea since changes in the area of the plates would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed plates would not perform differently than the prior art device of modified Shea. It is further noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 187, Applicant is reminded that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 217, modified Shea does not explicitly disclose a reagent that lyses cells in a sample. Modified Shea, however, discloses wherein the device can 
Regarding claim 218, it should be noted that claim 218 is a “product-by-process" claim, and the process steps recited in the claim do not imply any structural difference between the structure of the claim and that of the reference.
Regarding claim 219-220, modified Shea discloses all of the structural features of the claimed device and the device can be used with a smart phone.
Claims 19 and 87  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Verrant et al. (previously cited, US 9,873,118) (hereinafter “Verrant”).
Regarding claim 19, modified Shea discloses the limitations of the device of claim 1.  	Modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea).  	Modified Shea does not explicitly discloses wherein there is no fluidic isolation between neighboring sample contact areas.
Regarding claim 87, modified Shea discloses wherein the first plate (12) has, on at least one of the sample contact areas, a binding site (i.e.., site containing the sample; see FIGS. 6B of Shea) that has a predetermined lateral area and contains a capture agent capable of binding and immobilizing the target analyte (a sample is disposed on the inner surface of the substrate (12); see Shea at col. 25, line 64 to col. 
 	Modified Shea does not explicitly disclose wherein a smallest separation between edges of neighboring sample contact areas is larger than the distance that a target analyte or detection agent can diffuse in a relevant time, wherein the relevant time is:   	i.    about equal to or longer than the time that it takes for the target analyte to diffuse across the thickness of the uniform thickness layer at the closed configuration; and  	ii.    shorter than the time that it takes for the target analyte to laterally diffuse across the linear dimension of the predetermined area of the binding site. 	However, modified Shea does disclose wherein the first and second sample contact areas are spaced apart (see Shea, e.g., FIGS. 2 and 6B). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance of the spacing between the sample contact areas of modified Shea to have the claimed spacing since changes of the distance between the first and second sample contact areas would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 (IV) (A). Furthermore, it is noted that the target analyte and detection agent are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Modified Shea discloses wherein the spacers (walls defining sample contact areas) are arranged on the first substrate (see FIGS. 1-3 of Shea).  	Modified Shea does not explicitly discloses wherein there is no fluidic isolation between neighboring sample contact areas. 	Verrant discloses wherein the spacers (88) are spaced apart and no-fluidic isolation between neighboring sample contact areas (i.e., not fluidic isolation between chambers 52 and chamber 82; see FIG. 20 of Verrant). 	In view of Verrant, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the spacers of Shea with that of .
Claims 71-72, 79 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Fang as applied to claim 1 above, and further in view of Kaiser et al (US 8,633,013) (hereinafter “Kaiser”).
Regarding claims 71-72, 79 and 82, modified Shea discloses the limitations of the device of claim 1.  	Modified Shea does not explicitly disclose wherein at least one of the plates is made of a flexible polymer.  	Kaiser discloses an assay device comprising a first plat and a second plate (see, e.g., FIG. 2). Kaiser further discloses wherein at least one of the plates is made of a flexible materials (see col. 2, lines 2-7; col. 12, lines 65-67). 	In view of Kaiser, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of one of the plates of modified Shea with the flexible material of Kaiser because such modification would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-14, 16-19, 35, 59, 65-68, 70-84, 86-87, 139, 141, 149-169 and 187 have been considered but are moot in view of the new ground of rejection. Fang et al is relied for disclosing a substrate having spacers with different height at locations on the substrate with different thicknesses.
It should be noted that independent claim 1 do not require “a first thickness and second thickness.”
It is further noted that it is noted that the sample and the target analyte are material worked on and not elements of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior  See MPEP § 2115.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799